Title: To Thomas Jefferson from William Stephens Smith, 21 May 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Grosvenor Square May 21st—1786—7-P.M.

In a Letter which I wrote your Excellency this morning, I mention forwarding by Mr. Smith your press, but it is not in his power to take it. I shall send it by the first Gentleman who will not be much incommoded by it. Perhaps Mr. Trumbull or Dr. Bancroft will have the pleasure of presenting it. This delay will enable me to have a board made to fit it, in which tho’ no great ingenuity is required, still, it may save you trouble, and on the receipt of it, you may have the satisfaction of making an immediate experiment. I am your Excellency’s most obliged Humble Servt.,

W. S. Smith N.10.

